Title: From George Washington to Henry Knox, 26 December 1791
From: Washington, George
To: Knox, Henry


(Private) 
Dear Sir,Philadelphia Decr 26th 1791
The enclosed is a private letter from Colo. Nicholas (an influential character in Kentucky) to the Attorney General. He put it into my hands to read; I, without having asked his permission, send it to you for the same purpose, of course the communication is confidential. My reason for sending it to you is, to shew you the uniform sentiment of that district; and how little confidence the people of it will place in the plan which is proposed by your statement—of consequence how little support in pursuance of it, is to be expected from thence.

Might it not be advisable if for the purpose of comparison only, to draw up, and estimate the expence of a plan upon their principles; making the regular force, however (no Cavalry) to consist of about 1200 Men exclusive of Artillery; for the purposes of a garrison at the Maume village, and the communication therewith.
It may be asked how are these 1200 men to be covered whilst they are establishing this Post? By what means are the great deposits to be made in them, from which the Militia are to be supplied? By what authority can Militia be organized in the manner proposed? What certainty is there of obtaining them, agreeably to the suggestions of the letters? Would they remain in service a sufficient time to answer any valuable purpose? What effect would it have upon the Agriculture of that Country if they did? &ca &ca.
These difficulties unquestionably would be great; and the plan ultimately hazardous. But opposed to them, the Western people would be endulged—Many Members of Congress gratified—The operations might commence as soon as the Season and the herbage would admit (which are considerations of great importance)—Many difficulties with respect to appointments avoided—And, if the War can be terminated by such operations the expence would be much less. I am Yours, Affectly & sincerely

Go: Washington


P.S. return the enclosed to me early in the Morng.

